internal_revenue_service number release date index number ------------------------ -------------------------------- ----------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-136698-08 date february -------------------------------- -------------------------------------------------------------------- ------------------ husband ------------------------ wife trust date daughter ----------------------------------- son year year a b year c year d year e year f year g year h i cpa attorney year ----------------------------- ------- ------- ----------- ----------- ------- ----------- ------- ----------- ------- ----------- ------- ----------- ------- ----------- ------- ----------- ------------- ------------------------ ------------------- ------- dear ------------------------------- plr-136698-08 this letter responds to your representative’s letter dated date and previous correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption to several trusts facts the facts and representations submitted are summarized as follows husband and wife the taxpayers created trust on date trust provides for the division of the trust property initially into two separate trusts equal in value one for the primary benefit of daughter daughter’s trust and one for the primary benefit of son son’s trust son’s trust and daughter’s trust are trusts from which there could be a generation-skipping_transfer gst for transfer_tax purposes the taxpayers made the following transfers to each of son’s trust and daughter’s trust in year sec_1 through year dollar_figurea in year dollar_figureb in year dollar_figurec in year dollar_figured in year dollar_figuree in year dollar_figuref in year dollar_figureg in year and dollar_figureh in year the total amount transferred to each trust was dollar_figurei cpa prepared and the taxpayers timely filed form sec_709 united_states gift and generation-skipping_transfer_tax returns to report each of his or her respective transfers to the trusts and to pay any gift_taxes due on the transfers on each respective form_709 husband and wife consented to consider the transfers as made one-half by each spouse under sec_2513 husband and wife had the full amount of his or her respective gst_exemption available to allocate on the form sec_709 but did not allocate any of his or her respective available gst_exemption to the transfers the trust was drafted by the taxpayers’ attorney and tax advisor attorney taxpayers represent that attorney never advised them as to the potential gst tax consequences of the distribution provisions of the son’s trust and the daughter’s trust the taxpayers learned of the gst tax consequences of the distribution provisions of the trusts in year the taxpayers now are requesting an extension of time pursuant to sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate gst_exemption to the transfers to the son’s trust and the daughter’s trust in year sec_1 through and is requesting a ruling that the gst_exemption allocated to the transfers will be effective as of the date of the transfers law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate plr-136698-08 sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction with respect to a gst that is not a direct_skip sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute plr-136698-08 notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband and wife are each granted an extension of time of sixty days from the date of this letter to allocate his and her available gst_exemption to the transfers made to both the son’s trust and the daughter’s trust in year sec_1 through the allocations will be effective as of the date of the transfers and will be based on the full value of the assets transferred to the trusts on the date of the transfers to the extent this amount the full value of the assets transferred to the trusts on the date of the transfers exceeds the combined total of the taxpayers’ available gst_exemption for those years the trusts will have an inclusion_ratio of between one and zero the allocations should be made by husband plr-136698-08 and wife on separate supplemental form sec_709 for the years in which the transfers were made and the form sec_709 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the returns this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely curtis g wilson associate chief_counsel passthroughs special industries
